DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In view of the Pre-Brief Appeal Conference Decision mailed on October 16, 2020, PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                                               
                                                                                                                                                                      
Disposition of Claims
     Claims 1 and 3-10 are pending in this application.
     Claims 1, 3-5 and 9-10 are rejected and Claims 6-8 are objected.



Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided there are no pending 35 U.S.C. 112 issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over J.R. Gamble et al. - US 2014/0069072 A1, hereinafter referred as “Gamble”, in view of B.M. Batzler et al. - US 2011/0298286 A1, hereinafter referred as “Batzler”.
With regard to claim 1, Gamble discloses an outdoor power equipment unit [outdoor power equipment unit shown in FIG. 1 comprises a mower (2)], which comprises:
(a)    a frame (4) that carries a prime mover [Paragraph 18; “Frame 4 also carries a prime mover thereon, such as an internal combustion engine 15 (FIG. 2), that is positioned behind the operator's station and that is enclosed within an engine cowl or hood 16”], a ground grooming or working implement [mower (2)], a traction drive [Paragraph 19; “Mower 2 includes a traction drive system for causing mower 2 to be self-propelled across the ground…” and “…the traction drive system operates to rotate the pair of front wheels 6 such that front wheels 6 are the drive wheels. Rear wheels 8 could be unpowered in a 2WD configuration or powered in a 4WD configuration”], and at least one cooling fan (34), all of which comprise loads on the prime mover (such as an internal combustion engine 15) [Paragraphs 23-24 and 37], wherein the at least one cooling fan (34) cools at least one fluid [Paragraph 23; “Mower 2 is provided with a cooling fan 34 for cooling both the engine coolant fluid as well as the hydraulic fluid used in the various hydraulic drive systems, such as the traction drive system and the cutting blade drive systems, provided on mower 2”];
(b)    a power management controller [controller (36)] on the frame (4).
But Gamble does not specifically meet the limitation “…wherein the controller further stores data representing variable fan speeds for use in cooling each fluid in normal and above temperature ranges thereof and for use when prime mover load above a predetermined value is present, wherein the controller uses a highest fan speed required for cooling each fluid in the normal temperature range unless the prime mover load fan speed is lower in which case the lower prime mover load fan speed is used but only to the extent that the lower prime mover load fan speed is not lower than a highest fan speed required for cooling each fluid in the above normal temperature range” and “…wherein the controller further stores data representing variable operational speeds of the traction drive for use when the prime mover load is within a second range above the predetermined value, and wherein a start point of the first range is closer to the predetermined value than is a start point of the second range such that the controller when use of the prime mover fan speed is permitted in accordance with limitation (b) hereof automatically reduces the prime mover load fan speed from a higher value to a lower value before the controller begins any automatic reduction of the operational speed of the traction drive”.
However, Gamble discloses that the hydraulically powered cooling fan 34 represents another engine load that can at times be safely shut off or disabled to shed additional engine load.  It is safe to do this, however, only when the temperatures of the engine coolant fluid and the hydraulic fluid are less than a first limit for each fluid.  The method of this invention thus comprises sensing the engine coolant fluid temperature and the hydraulic fluid temperature at block 118 and then comparing those temperatures to the applicable first limits of each temperature at logic block 120.  This additionally removes the load imposed by cooling fan 34 from engine 15, assisting the control system and method of this invention to more quickly and efficiently correct the high load or overload engine conditions and bring the load on engine 15 back down below 95% of full load [Gamble Paragraph 37].

Further on, Batzler teaches the general concept of the prioritization control theory.
Batzler (Figures 4-5) teaches how they assigned different priority values to different devices that draw power from the generator to selectively reduce the load on the generator when the load approaches the rated limit for the generator. In this instant of the claimed invention the generator is the prime mover (i.e. engine) and the different devices that draw power are the fans and traction system to give priority in power to the mower blades. The different devices can draw a significant amount of power that in combination may exceed the rating limit for the standby generator and that’s the reason a prioritization control theory is needed [Abstract and Paragraphs 46-50].

Still further, it is noted that Gamble already disclosed that cooling fan 34 can be one of the components that draw power from the engine that can be safely shut off or disabled to shed additional engine load. This disclosure in combination with general concept of prioritization control theory could 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the power equipment unit of Gamble incorporating a variable fan speed controller as taught by Batzler to provide optimum cooling efficiency by continuously controlling a rotational frequency of the cooling fan and to prevent that different devices can draw a significant amount of power that in combination may exceed the rating limit for the prime mover (i.e. engine).

With regard to claim 3, Gamble in view of Batzler meets all the claim limitations as claimed above in claim 1 and further on, Gamble in view of Batzler also discloses wherein engine drop comprising an instantaneous engine speed below a target speed is used to indicate when the prime mover load is above the predetermined value [Gamble Paragraphs 8, 31-32 and 37-40].

With regard to claim 4, Gamble in view of Batzler meets all the claim limitations as claimed above in claim 1 and further on, Gamble in view of Batzler also discloses wherein the at least one cooling fan (34) comprises a single cooling fan for cooling at least first and second fluids [cooling fan (34) cool both the engine coolant fluid as well as the hydraulic fluid used in the various hydraulic drive systems], and wherein the highest fan speed determination in the normal range is whichever fan speed is highest from a group of fan speeds comprising:
(a)    a first fan speed for cooling the first fluid in the normal temperature range; and
(b)    a second fan speed for cooling the second fluid in the normal temperature range; and 
wherein the highest fan speed determination required for cooling each fluid in the above normal range temperature range is whichever fan speed is highest from a group of fan speeds comprising:
(c)    a first fan speed for cooling the first fluid in the above normal temperature range; and
With the combined teachings of Gamble in view of Batzler, one skilled in the art would have arrived at this same disclosure].

With regard to claim 5, Gamble in view of Batzler meets all the claim limitations as claimed above in claim 4 and further on, Gamble in view of Batzler also discloses wherein the first fluid is engine coolant fluid and the second fluid is hydraulic oil [cooling fan (34) cool both the engine coolant fluid as well as the hydraulic fluid used in the various hydraulic drive systems].

With regard to claim 9, Gamble in view of Batzler meets all the claim limitations as claimed above in claim 1 and further on, Gamble in view of Batzler also discloses wherein the first and second ranges do not overlap such that the higher value of the prime mover load fan speed is a maximum value thereof and the lower value of the prime mover load fan speed is a minimum value thereof [Gamble Paragraph 37].

With regard to claim 10, Gamble in view of Batzler meets all the claim limitations as claimed above in claim 9 and further on, Gamble in view of Batzler also discloses wherein the maximum value is 100% prime mover load fan speed and the minimum value is 0% prime mover load fan speed [Gamble Paragraph 30].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747     

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747